DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Yissum Research Development Company of the Hebrew University of Jerusalem, Ltd. application filed with the Office on 18 February 2020.

Claims 1, 5, 9, 10, 13, 27-32, 38-44, 61, 65, and 69 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the US National Stage of an International Patent Application, PCT/IL2018/050932, filed on 23 August 2018; which claims priority to a US Provisional Patent Application, 62/549,452, filed on 24 August 2017.  Therefore, the effective filing date of the instant application is 24 August 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 26 August 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.  Applicant has provided such definition at the final paragraph of page 12 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensor comprising a metal binding peptide which binds zinc and copper (e.g., 8-N-methyl-oxytocin), does not reasonably provide enablement for all metal binding peptide (i.e., a class of metal binding peptides which do not significant affinity for copper and/or zinc).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to fully use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is drawn dependent to instant claim 9.  However, all limitations of claim10 are recited in claim 9; therefore, claim 10 does not further limit the inventive subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 44, 61 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by K. Takehara, et al. (“An ion-gate response of a glutathione monolayer assembly highly sensitive to lanthanide ions”, Electroanalysis, 6(11-12): p. 1083-1086, Nov 1994; hereinafter, “Takehara”).

Regarding claims 1, 5, 44, and 69, Takehara discloses sensors for the detection of metal ions using peptides as recognition elements for electrochemical metal ion detection (Abstract; which reads upon the claimed, “[a] sensor unit”).  Takehara teaches peptides self-assembled onto electrode surfaces by glutathione (γ-Glu-Cys-Gly) self-assembled monolayers (SAM) on gold electrodes as ion gates for detecting lanthanide ions (2nd and 3rd  ¶, Experimental, p. 1083; which reads on the limitations, “a substrate functionalized with a plurality of metal binding peptides, each of the plurality of metal-binding peptides being . . . immobilized onto a surface region of the substrate via . . .directly via one or more atoms or groups native to the metal-binding peptide”).

Regarding claim 61, Takehara teaches cyclic voltammograms obtained from the GSH/Au electrode in a 0.5 mM K3Fe(CN)6 in 4 μM LnCl3 and 0.1 M Et4NCl aqueous solution (Figure caption of Figure 3).

Claims 1, 5, 9, 10, 13, 44, 61 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by N. Daud, et al. (“Electrochemical Characteristic of Biotinyl Somatostatin-14/Nafion Modified Gold Electrode in Development of Sensor for Determination of Hg(II)”, International Journal of Electrochemical Science, 8(7): p. 10086-10099, July 2013; hereinafter, “Daud”).

Regarding claims 1, 44, and 69, Daud discloses electrochemical sensor for Hg(II) has been developed using Biotinyl Somatostatin-14 peptide modified gold electrode utilizing nafion as the immobilizing agent (Abstract; which reads upon the instant claimed, “[a] sensor unit comprising a substrate functionalized with a plurality of metal binding peptides, each of the plurality of metal-binding peptides being associated with or immobilized onto a surface region of the substrate”).  Daud teaches the biotinylated peptide was adsorbed onto the gold substrate via the cysteine group, which contains a thiol moiety that bind to the gold (5th ¶, 1. Introduction, p. 10087-10088; which reads on “one or more modes of association/immobilization selected from . . .directly via one or more atoms or groups native to the metal-binding peptide”).

Regarding claim 5, Daud teaches Electrochemical Characteristic of Biotinyl Somatostatin-14/Nafion Modified Gold Electrode in Development of Sensor for Determination of Hg(II) (Title).

Regarding claims 9, 10 and 13, Daud teaches somatostatin (Figure 1) for detection of Hg(II) (last ¶, 1. Introduction, p. 10088).

Regarding claim 61, Daud teaches obtaining voltammogram of biotinyl peptide/Nafion modified gold electrode and Nafion modified gold electrode was recorded with and without 10 mgL-1 Hg(II) immersed in a cell containing 0.1 M Na2SO4 (pH 3) as supporting electrolyte (1st ¶, 3.1. Electrochemical characterization of Biotinyl peptide/Nafion modified gold electrode, p. 10089).

Allowable Subject Matter
Claims 27-32 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Daud reference is the closest prior art to the instant claims.  However, Daud does not teach or suggest the metal binding peptide is oxytocin or a derivative thereof, as recited in claims 27-32 and 38-43.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
18 June 2022